DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Drawings
The drawings are objected to because fig 7 shows two boxes with both of the boxes labelled “Average RPM of motor in section x=B-1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The word “section” is used throughout the specification.  The plain and ordinary meaning of “section” is a part of something, such as a section of a newspaper or a section of an orange.  The specification seems to be using this in a different meaning, but does not clearly redefine the term.
The text on page 10, lines 17 – 21, is confusing and should be reworded
It appears that equation 1 and equation 2, on page 12, are identical.  It is not clear how they are supposed to be interpreted as distinct equations
Page 18 describes Fig 9 as both “a failure cause factor analysis table that is generated by the number of generated failure states” and as “a view illustrating analysis result information actually generated by an apparatus for analyzing a cause of a failure”
The term “change inclination” is used on pages 10, 17, and 21.  This term is not defined within the specification, and does not appear to be a term of the art.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 – 3 and 11 – 13 describe a “failure state section” and a “normal state section”.  It is unclear what part of the device comprises the recited sections, or how to divide the vehicle into sections. For the purpose of the instant examination, the Examiner interprets a “failure state section” as the collection of components, perhaps batteries, that are exhibiting a short circuit, and the “normal state section” as the as the collection of components that are not exhibiting a short circuit.
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step “set a section from a time point at which the dielectric resistance value is measured to a preset time to a failure state section in response to determining that the dielectric resistance value is the minimum normal value or less, and set a section from a start time point of the failure state section to a preset time to a normal state section.”.  It is unclear how to set a set a time point, which is presumably the current moment in time, to be a preset time, when the current moment in time is defined by a measured event that was not predicted in advance.   It is unclear if “a section” refers to “a failure state section”, “a normal state section”, or some other subset of components contained within the vehicle.  For the purpose of the instant examination, the Examiner interprets “a failure state section” as the collection of components, perhaps batteries, that are exhibiting a short circuit starting from the “a time point at which the dielectric resistance value is measured”, and the “normal state section” as the as the collection of components that are not exhibiting a short circuit, either before or after the “time point at which the dielectric resistance value is measured”.
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step “generate a recovery time point data set include a plurality of failure cause factor data for the state recovery section by, in response to determining that the dielectric resistance value reaches the minimum normal value or greater again, setting a section from a time point at which the dielectric resistance value reaches the minimum normal value to a preset time to a state recovery section”.   It is not clear what is meant by “a recovery time point data set include a plurality of failure cause factor data for the state recovery section”.  It is not clear how to interpret “reaches the minimum normal value or greater again”, as claims 1 and 11 include the element/step “monitor whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less”, and has no limitations regarding a first occurrence of a “minimum normal value or greater”.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 11 include steps of “generate a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state section and the normal state section”, which is then transmitted to a remote “big data server”.  However, claims 5 and 15 include the element/step “periodically receive the failure state data set and the recovery state data set”.  It is unclear how the apparatus recited by claim 1 and the method recited by claim 11 are meant to receive the information that they are supposed to be transmitting to the remote server. For the purpose of the instant examination, the Examiner interprets this as “periodically generate a failure cause factor data set and a normal state data set” to be consistent with claims 1 and 11.
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step of “cause factor doubt selection cumulative number information”.  It is unclear is this means the selection of a cause factor has some amount of doubt in the selection process, or if the level of doubt in the selection process if being accumulated, or if the cumulative number has some amount of doubt incorporated in the number, or some other possibility.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step “the program instructions when executed are configured to determine that it is impossible to determine an influence and not add a number to the cumulative number.”.  It is unclear how program instructions are “configured”.  It is unclear whether the instructions are determining that a particular influence cannot be determined, or that a number cannot be added to the cumulative number, or if the instruction find it impossible to not avoid adding a number, and therefore must always add a number.  
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
An apparatus for analyzing a cause of a failure due to a dielectric breakdown based on big data, comprising: 
a memory configured to store program instructions; and 
a processor configured to execute the program instructions, the program instructions when executed configured to: 
monitor whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less; 
	set a failure state section and a normal state section based on a preset reference in response to determining that the dielectric resistance value is a minimum normal value or less, and generate a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state section and the normal state section; 
	transmit the generated data set to a big data server, and receive data corresponding to the data set from the big data server; 
	calculate influence indexes for failure cause factors using the received data; and 
generate analysis result information by selecting a failure cause factor based on the calculated influence indexes.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of monitor whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “monitor” in the context of this claim encompasses the mathematical operation of an inequality check, which determines if a numerical value is greater than another numeric.  The limitation of set a failure state section and a normal state section encompasses a user selecting a number of components that are or are not exhibiting a failure, using the mathematical inequality comparison recited in the “monitor” step.  The limitation of calculate influence indexes in the context of this claim encompasses the mathematical operation of a division, as shown in equations 1 and 2 on page 12 of the instant specification as “factor (influence index) = y / x”.  The limitation of selecting a failure cause factor encompasses mathematically comparing each factor to the other factors and selecting the largest in the set, as described on page 23 of the instant specification.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular the claim recites a memory for storing program instructions and using a processor to perform the determination, calculating, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim recites a transmission and reception of data, where both the transmission of data and the acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The acquisition of data is also necessary for the application of the identified abstract idea.  The claim recites a big data server, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determination, calculating, and generating steps. amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited transmitter and receiver and an external, generically recited computer, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

Claim 11 is similar to claim 1, and does not include any additional elements that could be analyzed, individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” that the identified abstract idea. The claim is not patent eligible. 
Claims 2 – 10 and 12 – 20 add further mathematical operations to the abstract idea identified in claim 1, but do not include any additional elements that could be analyzed, individually or as an ordered combination with the elements identified in claim 1, as amounting to “significantly more” that the identified abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al., US 2018/0276913 (hereinafter 'Garcia') in view of Lavie et al., US 2017/0169625 (hereinafter 'Lavie').

Regarding claim 1: Garcia teaches an apparatus for analyzing a cause of a failure due to a dielectric breakdown based on big data ([0043, 0045, 0048, 0053]: discloses a computer system 400 that determines the root cause of battery cell failures and predicts future failures. The analyzed sensor data includes voltage, impedance, DC resistance and temperature, and can be used to find short circuits, which are interpreted as equivalent to dielectric breakdown), comprising: 
a memory configured to store program instructions ([0061, Fig 4]: discloses a working memory 418 that stores applications 416, which provide “one or more sequences of one or more instructions”); and 
a processor configured to execute the program instructions ([0053, Fig 4]: processor 240), the program instructions when executed configured to: 
	monitor whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less ([0045]: discloses monitoring the resistance between two modules to determine if a short has developed in the connecting line); 
		set a failure state section and a normal state section based on a preset reference in response to determining that the dielectric resistance value is a minimum normal value or less, and generate a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state section and the normal state section ([0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault); 
		transmit the generated data set to a big data server, and receive data corresponding to the data set from the big data server ([0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet); 
		generate analysis result information by selecting a failure cause factor ([0052]: discloses the use of pattern recognition to identify fault and failure patterns and calculating a state of health of the vehicle).

Garcia is silent with respect to 
calculate influence indexes for failure cause factors using the received data; and 
	generate analysis result information by selecting a failure cause factor based on the calculated influence indexes.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
calculate influence indexes for failure cause factors using the received data ([0075, 0076, Fig 2]: discloses determining a set of possible contributing factors, collecting data related to these factors, and then analyzing the data to form predictive models from the determined patterns or indicators that are downloaded to the clients 204); and  
	generate analysis result information by selecting a failure cause factor based on the calculated influence indexes ([0076, fig 2]: discloses each client 204 using the model downloaded from the server 202 to predict events 228).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 2: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the program instructions when executed are configured to set a section from a time point at which the dielectric resistance value is measured to a preset time to a failure state section in response to determining that the dielectric resistance value is the minimum normal value or less, and set a section from a start time point of the failure state section to a preset time to a normal state section (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault).

Regarding claim 3: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the program instructions when executed are configured to: 
monitor whether the dielectric resistance value received after the failure state section is recovered to the minimum normal value or greater (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault. The case where the dielectric resistance is above a minimal value is interpreted as no longer indicating a fault);
generate a recovery time point data set include a plurality of failure cause factor data for the state recovery section by, in response to determining that the dielectric resistance value reaches the minimum normal value or greater again, setting a section from a time point at which the dielectric resistance value reaches the minimum normal value to a preset time to a state recovery section (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly); and 
transmit the generated recovery time point data set to the big data server, and receive the data corresponding to the data set from the big data server (Garcia: [0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet).

Regarding claim 4: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above.
Garcia is silent with respect to wherein 
the program instructions when executed are configured to select a failure cause factor by reflecting the calculated influence indexes and a cumulative number according to the influence indexes.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
select a failure cause factor by reflecting the calculated influence indexes and a cumulative number according to the influence indexes ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 5: Garcia in view of Lavie teaches the apparatus of claim 3, as discussed above, wherein the program instructions when executed are configured to: 
periodically receive the failure state data set and the recovery state data set, and calculate the influence indexes for the failure cause factors using data corresponding to the failure state data set and the recovery state data set, which have been received (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly).

Garcia is silent with respect to:
select the failure cause factor based on the calculated influence indexes and reflect the selected failure cause factor on the analysis result information.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
select the failure cause factor based on the calculated influence indexes and reflect the selected failure cause factor on the analysis result information ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 6: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the program instructions when executed are configured to 
generate a failure cause factor analysis table according to the analysis result whenever the measured dielectric resistance value of the vehicle is the minimum normal value or less and in response to determining that a failure state is generated (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.).

Regarding claim 7: Garcia in view of Lavie teaches the apparatus of claim 6, as discussed above, wherein 
the failure cause factor analysis table includes at least one of information for determining relative magnitudes of the calculated influence indexes and influences, failure cause factor doubt information, and cause factor doubt selection cumulative number information (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.  As shown in the figure, for example, the magnitude of the Max. Voltage for string 134 is greater than the value shown for string 136).

Regarding claim 8: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein when the influence indexes are a preset value or less, the program instructions when executed are configured to determine that it is impossible to determine an influence and not add a number to the cumulative number (Garcia: [0050, 0052, Fig 3]: discloses filtering the acquired data until patterns are established by the pattern recognition process.  The Examiner interprets that if the pattern cannot yet be determined, the processing will remain at step 306 “until patterns emerge”).

Regarding claim 9: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above.
Garcia is silent with respect to wherein 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases (0143, 0146]: discloses a database holding data of varying levels of quality, where the “quality and precision of the data” is evaluated and normalized within the database).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to track the level of confidence in the data that is being provided by the sensors in the vehicle, and use that metric to judge the reliability of the calculated results.

Regarding claim 10: Garcia in view of Lavie teaches the apparatus of claim 1, as discussed above, wherein the big data server is configured to receive a data set, extract the data corresponding to the data set, and transmit the extracted data to the processor (Garcia: ([0037, 0038]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet.  The remote server creates “prognostic/predictive models to determine the vehicle State of Health” and provides updates to the vehicle in terms of new firmware of preventative maintenance).

Regarding claim 11: Garcia teaches a method for analyzing a cause of a failure due to a dielectric breakdown on the basis of big data ([0043, 0045, 0048, 0053]: discloses a computer system 400 that determines the root cause of battery cell failures and predicts future failures. The analyzed sensor data includes voltage, impedance, DC resistance and temperature, and can be used to find short circuits, which are interpreted as equivalent to dielectric breakdown), comprising: 
monitoring, by a processor, whether a dielectric resistance value of a vehicle is decreased to a minimum normal value or less ([0045]: discloses monitoring the resistance between two modules to determine if a short has developed in the connecting line);
setting, by the processor, a failure state section and a normal state section according to a preset reference in response to determining that the dielectric resistance value is a minimum normal value or less, and generating a failure cause factor data set and a normal state data set including a plurality of failure cause factor data for the failure state section and the normal state section ([0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault); 
transmitting, by the processor, the generated data set to a big data server, and receiving data corresponding to the data set from the big data server ([0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet);
generating, by the processor, analysis result information by selecting a failure cause factor ([0052]: discloses the use of pattern recognition to identify fault and failure patterns and calculating a state of health of the vehicle).

Garcia is silent with respect to 
calculating, by the processor, influence indexes for failure cause factors using the received data; and 
generating, by the processor, analysis result information by selecting a failure cause factor based on the calculated influence indexes.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
calculating, by the processor, influence indexes for failure cause factors using the received data ([0075, 0076, Fig 2]: discloses determining a set of possible contributing factors, collecting data related to these factors, and then analyzing the data to form predictive models from the determined patterns or indicators that are downloaded to the clients 204); and  
	generating, by the processor, analysis result information by selecting a failure cause factor based on the calculated influence indexes ([0076, fig 2]: discloses each client 204 using the model downloaded from the server 202 to predict events 228).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 12: Garcia in view of Lavie teaches the method of claim 11, as discussed above, wherein the generating of the data set includes: setting, by the processor, a section from a time point at which the dielectric resistance value is measured to a preset time to a failure state section in response to determining that the dielectric resistance value is the minimum normal value or less, and setting a section from a start time point of the failure state section to a preset time to a normal state section (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault).

Regarding claim 13: Garcia in view of Lavie teaches the method of claim 11, as discussed above, further comprising: 
monitoring, by the processor, whether the dielectric resistance value received after the failure state section reaches the minimum normal value or more (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault, or identify modules that share a connection between them that may have a fault. The case where the dielectric resistance is above a minimal value is interpreted as no longer indicating a fault); 
generating, by the processor, a recovery time point data set including a plurality of failure cause factor data for the state recovery section by, in response to determining that the dielectric resistance value reaches the minimum normal value or more again, setting a section from a time point at which the dielectric resistance value reaches the minimum normal value to a preset time to a state recovery section (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly); and 
transmitting, by the processor, the generated recovery time point data set to the big data server, and receiving the data corresponding to the data set from the big data server (Garcia: [0037]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet).

Regarding claim 14: Garcia in view of Lavie teaches the method of claim 11, as discussed above.
Garcia is silent with respect to wherein the generating of the analysis result information includes: 
selecting, by the processor, a failure cause factor by reflecting the calculated influence indexes and a cumulative number according to the influence indexes.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
selecting, by the processor, a failure cause factor by reflecting the calculated influence indexes and a cumulative number according to the influence indexes ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 15: Garcia in view of Lavie teaches the method of claim 13, as discussed above, further comprising: 
periodically receiving, by the processor, the failure state data set and the recovery state data set, and calculating the influence indexes for the failure cause factors by using data corresponding to the failure state data set and the recovery state data set, which have been received (Garcia: [0044, 0045]: discloses collecting data from sensors and components contained within the vehicle, and using the reported data to identify modules that may have a fault. This process happens periodically, even no fault is occurring, so the section of components that are operating properly will be reported to the remote server as operating properly).

Garcia is silent with respect to:
selecting, by the processor, the failure cause factor based on the calculated influence indexes and reflecting the selected failure cause factor on the analysis result information.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
selecting, by the processor, the failure cause factor based on the calculated influence indexes and reflect the selected failure cause factor on the analysis result information ([0183]: discloses correlating the condition of subcomponents, the accumulated mileage, and the vehicle type with a detected failure in order to determine the set of variables that “most likely predict the failure”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to help determine which systems need to be serviced during preventative maintenance operations that will help prevent future component failures.

Regarding claim 16: Garcia in view of Lavie teaches the method of claim 11, as discussed above, wherein the generating of the analysis result information includes: generating, by the processor, a failure cause factor analysis table according to the analysis result whenever the measured dielectric resistance value of the vehicle is the minimum normal value or less and it is determined that a failure state is generated (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.).

Regarding claim 17: Garcia in view of Lavie teaches the method of claim 16, as discussed above, wherein the failure cause factor analysis table includes at least one of information for determining relative magnitudes of the calculated influence indexes and influences, failure cause factor doubt information, and cause factor doubt selection cumulative number information  (Garcia: [0013 – 0027, Fig 1]: discloses an example of data provided per cell, module, or string of the battery monitored within the vehicle, which is interpreted as forming a table of data when provided for each battery string 134, 136, etc.  As shown in the figure, for example, the magnitude of the Max. Voltage for string 134 is greater than the value shown for string 136).

Regarding claim 18: Garcia in view of Lavie teaches the method of claim 11, as discussed above, wherein in the generating of the analysis result information, when the influence indexes are a preset value or less, it is determined that it is impossible to determine an influence and a number is not added to the cumulative number (Garcia: [0050, 0052, Fig 3]: discloses filtering the acquired data until patterns are established by the pattern recognition process.  The Examiner interprets that if the pattern cannot yet be determined, the processing will remain at step 306 “until patterns emerge”).

Regarding claim 19: Garcia in view of Lavie teaches the method of claim 11, as discussed above.
Garcia is silent with respect to wherein 
in the generating of the analysis result information, the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases.

Lavie discloses a system for diagnosing vehicles that uses data provided by on-board vehicle systems ([0007]) that includes 
the analysis result information includes a reliability value, and the reliability value increases as the cumulative number increases and decreases as the cumulative number decreases (0143, 0146]: discloses a database holding data of varying levels of quality, where the “quality and precision of the data” is evaluated and normalized within the database).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Garcia in view of Lavie to track the level of confidence in the data that is being provided by the sensors in the vehicle, and use that metric to judge the reliability of the calculated results.

Regarding claim 20: Garcia in view of Lavie teaches the method of claim 11, as discussed above, further comprising: 
transmitting, by the processor, the data set to the big data server; 
receiving, by the processor, extracted data corresponding to the data set from the big data server (Garcia: ([0037, 0038]: discloses a wireless communication link 232 that is used to transmit status data from the electric vehicle to a remote server 236 over the internet.  The remote server creates “prognostic/predictive models to determine the vehicle State of Health” and provides updates to the vehicle in terms of new firmware of preventative maintenance);

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Tucker et al., US 2019/0108691, is the US counterpart to published application EP 3 467 604, which was quoted in the European search report for the copending application EP201530165.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862